Citation Nr: 1720522	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-28 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for degenerative disc disease, L4-5 and L5-S1, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to May 1971 and August 1971 to March 1977.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama

The Veteran filed a timely Notice of Disagreement (NOD) in March 2011, and a Statement of the Case (SOC) was furnished in August 2012.  The Veteran filed a timely Substantive Appeal, at which time he indicated that he did not wish to have a hearing before the Board of Veterans' Appeals.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development.  The Veteran received a VA examination for his thoracolumbar spine in February 2017, at which time the examiner indicated he was unable to test the Veteran's range of motion.  The Veteran stated that, due to his combined chronic medical conditions including multiple sclerosis, he was unable to stand in order to assess the range of motion for his back.  The examiner noted that the Veteran was sitting in a wheelchair with 90 degrees flexion at the hips. 

While the Board understands that conventional range of motion testing is constrained by the Veteran's inability to stand, range of motion of the thoracolumbar spine can be tested in a sitting position. 

In light of this determination, the Board finds that a new examination is warranted to test the forward flexion of the Veteran's thoracolumbar spine while seated in his wheelchair.     

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records with the claims file from February 2017.

2.  Schedule the Veteran for a VA examination with an appropriate specialist to assess the range of motion for his thoracolumbar spine.  The Veteran's claim folder (including a copy of this remand) should be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the VA evaluation report.

For purposes of the examination, the examiner is requested to test the Veteran's range of motion from a seated position.  The examiner is requested to ask the Veteran to lean forward while seated and indicate how much he flexes. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


